Citation Nr: 0622132	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  98-09 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
fingers, elbows, and hips.

2.  Entitlement to service connection for a skin disorder of 
the scalp.

3.  Entitlement to a disability rating in excess of 30 
percent for a lobectomy of the right lower lung due to 
granuloma.

4.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease of the lumbosacral 
spine at L5-S1.

5.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease of the thoracic spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1959 to October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Subsequently, the veteran's 
claims file has come under the jurisdiction of the RO in 
Atlanta, Georgia.  

In September 1998, the appellant testified at a personal 
hearing before a Veterans Law Judge who is no longer employed 
by the Board.  The appellant has indicated that he does not 
want another hearing with a current Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.

The case was previously before the Board in March 1999 and 
most recently in October 2003, when it was remanded for 
examination of the veteran, medical opinions, and 
adjudication of the claims for increased ratings for spine 
disabilities under new rating criteria.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  There was no diagnosis of arthritis of the fingers, 
elbows, or hips during service, or within the first year 
after separation from service; there is no medical evidence 
linking any current arthritis of the fingers, elbows, or hips 
to the veteran's military service.  

2.  There is a current diagnosis of scalp pruritus which is 
related to skin symptoms noted during service.  

3.  The functional impairment caused by the veteran's service 
connected  lobectomy of the right lower lung due to 
granuloma, is not manifested by FEV-1 less than 55 percent of 
predicted value, or; the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC) less than 55 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 55 
percent predicted, or; maximum exercise capacity less than 20 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation).  There is also no evidence of cor pulmonale; 
right ventricular hypertrophy; pulmonary hypertension; 
episodes of acute respiratory failure; or that he requires 
outpatient oxygen therapy.

4.  The veteran has diagnoses of degenerative disc disease of 
the thoracic and lumbar spine.  

5.  The veteran's service-connected thoracolumbar spine 
disability is currently manifested by:  flexion to 60 
degrees; extension to 15 degrees; rotation to 25 degrees, 
bilaterally; lateral flexion to 20 degrees, bilaterally; and 
complaints of pain and discomfort.

6.  The veteran's service-connected thoracolumbar spine is 
not manifested by:  muscle spasm; severe recurring attacks of 
intervertebral disc pain; complete bony fixation of the 
spine, vertebral fracture; or by any pronounced and 
persistent neurologic symptoms.  


CONCLUSIONS OF LAW

1.  Arthritis of the fingers, elbows, and hips was not 
incurred in, or aggravated by, active military service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  A skin disorder of the scalp was incurred in active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002);  38 C.F.R. § 3.303 (2005).  

3.  The criteria for a rating in excess of 30 percent for the 
residuals of a lobectomy of the right lower lung due to 
granuloma have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.97, Diagnostic Code 6844 (2005).

4.  The criteria for a disability rating in excess of 10 
percent rating for degenerative disc disease of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes 5291, 
5293 (prior to September 26, 2003); Diagnostic Code 5243 
(after September 26, 2003).

5.  The criteria for a disability rating in excess of 10 
percent rating for degenerative disc disease of the thoracic 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes 5292, 
5293 (prior to September 26, 2003); Diagnostic Code 5243 
(after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
March 2004 satisfied the duty to notify provisions with 
respect to the claims.  The veteran's service medical 
records, private and VA medical records have been obtained, 
and he has been accorded several VA Compensation and Pension 
examinations.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issues decided herein.   This appeal initially 
stems from an RO rating decision in January 1998, which is 
prior to the effective date of the current notice and duty to 
assist provisions.  Accordingly, the initial adjudication of 
the claims on appeal was prior to the letter which satisfied 
the current duty to notify and assist provisions.  However, 
the claim has been subsequently readjudicated in Supplemental 
Statements of the Case dated December 2004 and May 2005.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; his contentions and hearing testimony; 
private medical treatment records; VA medical treatment 
records; and VA Compensation and Pension examination reports.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show with respect to 
each of his claims.  

II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

A.  Arthritis

The veteran claims entitlement to service connection for 
arthritis of the fingers, elbows, and hips.  The Board has 
reviewed all the evidence of record and found that the 
preponderance of the evidence is against the claim for 
service connection.  

The veteran retired after 20 years of active military 
service.  Review of the service medical records reveals that 
they are complete.  There is no evidence of any complaints 
of, treatment for, or diagnosis of arthritis of the fingers, 
elbows, and hips during service.  There is also no evidence 
of any diagnosis of arthritis of the fingers, elbows, and 
hips within the first year after the veteran's separation 
from service.  

A September 1997 x-ray report reveals a diagnosis of 
degenerative changes, arthritis, of the veteran's left elbow.  
However, most of the medical evidence of record reveals that 
the veteran's complaints of pain are related to his back and 
shoulder.  There are few, if any medical records showing 
complaints of, or treatment for, arthritis of the fingers, 
elbows, and hips.  A May 2002 VA examination report reveals 
that mild arthritic changes of the hands and elbows were 
noted on x-ray examination.  To the extent that these 
disabilities presently exist, there is simply no evidence of 
any diagnosis of arthritis during service or the first post-
service year, nor is there any competent medical evidence 
which links any current arthritis of the fingers, elbows, or 
hips to the veteran's military service.  Accordingly, service 
connection must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the grant of service connection 
for arthritis of the fingers, elbows, or hips, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Skin Disorder of the Scalp

The veteran claims entitlement to service connection for a 
skin disorder of the scalp.  He has asserted this claim on a 
direct basis and on a presumptive basis due to exposure to 
herbicides during service.  As the evidence of record 
supports a grant of service connection on a direct basis, the 
Board needs not address the other basis.  

The veteran claims that he developed a skin disorder of the 
scalp during service and that he has had skin symptoms 
continuously ever since.  A service medical records dated in 
1974 does reveal that the veteran had a rash and a cyst on 
the back of his neck.  A VA biopsy report dated November 1983 
reveals that the veteran had complaints of skin symptoms of 
the scalp which were diagnosed as chronic nonspecific 
dermatitis.  

In September 2004, a VA examination of the veteran was 
conducted.  Examination reveled scalp pruritus and the 
veteran related that the suffered from these symptoms since 
service and that he treated the symptoms with over the 
counter medicated shampoo.  The diagnosis was chronic scalp 
pruritus which was related to service, but not to Agent 
Orange exposure during service.  

The veteran claims that he developed skin symptoms of the 
scalp during service and that he has had the symptoms ever 
since.  The service medical records do give some indication 
of skin symptoms during service.  Moreover, there are post-
service medical treatment records which confirm intermittent 
treatment for such symptoms which support the veteran's 
assertions that he has had the symptoms continuously since 
service.  There is also a recent medical opinion which states 
that the scalp disorder is related to the symptoms during 
service.  Accordingly, the evidence of record supports a 
grant of service connection for a skin disorder of the scalp.  

III.  Increased Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Right Lung

The veteran is service-connected for the residuals of a 
lobectomy of the right lower lung due to granuloma.  Post-
surgical residuals of a lobectomy are rated under Diagnostic 
Code 6844 and the General Rating Formula for Restrictive Lung 
Disease.  This diagnostic code provides for a 100 percent 
rating for FEV-1 less than 40 percent of predicted value, or; 
the ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  A 60 percent rating contemplates FEV-1 of 40- to 
55-percent predicted, or; FEV- 1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 30 percent rating is warranted for FEV-1 of 56- to 
70-percent predicted, or FEV- 1/FVC of 56 to 70 percent, or 
DLCO (SB) 56- to 65-percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Code 6844 (2005).

In June 2000, a medical examination with pulmonary function 
tests (PFT) was conducted.  The PFT test results were 
inconsistent with the other evidence of record and revealed 
very low results including an FEV-1 of only 29 percent.  
Based on these results a 100 percent disability rating was 
assigned from June 2000 until June 2002 when the most recent 
VA examination of the veteran was conducted.  

On June 4, 2002 pulmonary function testing of the veteran was 
conducted.  The PFT results revealed the following values:  
FEV-1 of 58 percent predicted, and FEV-1/FVC of 98 percent 
predicted. 

On June 22, 2002 additional pulmonary function testing of the 
veteran was conducted.  The PFT results revealed the 
following values:  FEV-1 of 74 percent predicted; FEV-1/FVC 
of 79 percent predicted; DLOC (SB) of 94 percent predicted; 
and a maximum exercise capacity of was 41.8 ml/kg/min oxygen 
consumption. 

The two PFTs conducted in June 2002 provide consistent 
findings.  These test results reveal that the veteran clearly 
does not meet the rating criteria for the assignment of a 
disability rating in excess of 30 percent for his service-
connected right lung disability.  38 C.F.R. § 4.97, 
Diagnostic Code 6844 (2005).  As the preponderance of the 
evidence is against the claim for a disability rating in 
excess of 30 percent for the service-connected right lung 
disability, the claim must be denied.  

B.  Spine

During the course of this appeal the criteria for rating 
intervertebral disc disease were revised effective September 
23, 2002, and the remaining spinal regulations were amended 
effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 
22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
regulations for intervertebral disc syndrome under Diagnostic 
Code 2593 that became effective on September 23, 2002, 
contained notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

The veteran is service-connected for degenerative disc 
disease of the thoracic spine at a 10 percent disability 
rating and degenerative disc disease of the lumbar spine at a 
separate 10 percent disability rating.  Each of these 
disability ratings was assigned under Diagnostic Code 5293 
for intervertebral disc syndrome.  A 10 percent rating 
contemplated mild intervertebral disc syndrome.  A 20 percent 
rating contemplated moderated intervertebral disc syndrome 
with recurring attacks.  A 40 percent rating for 
intervertebral disc syndrome contemplated severe disc 
syndrome with recurring attacks with intermittent relief, 
while the 60 percent disability rating contemplated 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief. 38 
C.F.R. § 4.71, Diagnostic Code 5293 (effective before 
September 23, 2002).  

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified diagnostic code 
for intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2005).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2005).

Range of motion measurement are to be rounded off to the 
nearest five degrees. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2005).  

Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6) 
(2005)(emphasis added).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the new rating 
schedule for intervertebral disc syndrome, a 10 percent 
rating contemplates incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating contemplates incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Finally, a 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2005).  An 
incapacitating episode is "a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2005).  

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2004). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

In April 2005 the most recent VA examination of the veteran's 
spine was conducted.  Magnetic resonance imaging examination 
confirmed the presence of degenerative disc disease in the 
veteran's thoracic spine and lumbar spine.  Range of motion 
testing of the thoracolumbar spine revealed flexion to 60 
degrees; extension to 15 degrees; rotation to 25 degrees, 
bilaterally; and, lateral flexion to 20 degrees, bilaterally.  
The veteran reported missing up to three days of work per 
month due to symptoms of back pain, but that he was still 
able to ambulate and care for himself.  Pain on motion was 
noted, but the veteran did not have any paraspinal muscle 
spasm.  Neurologic, sensory and motor examinations revealed 
normal findings.  The Board notes that the findings of this 
VA examination are consistent with prior findings of VA 
examinations conducted in June 2002 and May 2002.  

The Board also notes that a private examination of the 
veteran was conducted in July 2004.  However, the examination 
report does not contain ranges of motion and is simply not 
adequate for rating purposes.  VA treatment records reveal 
that the veteran has had complaints of back pain over the 
years. 

The preponderance of the evidence is against the veteran's 
claims for increased rating for his service-connected back 
disorders.  The competent medical evidence of record reveals 
that the veteran had some limitation of motion of the spine 
and some back pain.  Yet, he was employed as a postal worker 
and retired from that job and is currently a part time 
delivery driver.  Under the old rating criteria the veteran 
was rated at 10 percent for mild intervertebral disc syndrome 
with separate ratings for his thoracic spine and lumbar 
spine.  There is no evidence of neurologic symptoms or of 
even moderate recurring attacks.  38 C.F.R. § 4.71, 
Diagnostic Code 5293, (effective before September 26, 2003).  
In order to warrant a disability rating in excess of 10 
percent under the current rating criteria the evidence must 
show forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  The 
medical evidence does not show any of these symptoms.  
Specifically, the most recent VA examination in January 2006 
showed some limitation of motion of the lumbar spine, but not 
severe limitation of motion.  Moreover, no muscle spasm or 
neurologic abnormality was noted.  The medical evidence of 
record reveals that the veteran has some limitation of motion 
of the thoracolumbar spine with pain on motion.  He is 
employed as a delivery truck driver.  There is absolutely no 
evidence of any ankylosis, vertebra fracture, or any 
neurologic deficit associated with the veteran's service-
connected back disorder.  There is simply no medical evidence 
of record showing that the veteran meets any of the rating 
criteria for a disability rating in excess of 10 percent.  
Moreover, under the current rating criteria, the veteran only 
warrants a single 10 percent disability rating for the entire 
thoracolumbar spine rather than the two sperate ratings 
assigned under the old rating criteria.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (6) (2005).  Accordingly, a disability rating in 
excess of 10 percent for the veteran's service-connected 
degenerative disc disease of the lumbar spine, and  a 
disability rating in excess of 10 percent for the veteran's 
service-connected degenerative disc disease of the thoracic 
spine must be denied.  

In reaching these decisions the Board has determined that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent for the veteran's back 
disabilities.  Thus, the reasonable doubt doctrine is not 
applicable as to this issue.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Service connection for arthritis of the fingers, elbows, and 
hips is denied.  

Service connection for a skin disorder of the scalp is 
granted.  

A disability rating in excess of 30 percent for a lobectomy 
of the right lower lung due to granuloma is denied.

A disability rating in excess of 10 percent for degenerative 
disc disease of the lumbosacral spine at L5-S1 is denied.

A disability rating in excess of 10 percent for degenerative 
disc disease of the thoracic spine is denied.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


